  Case: 7:20-cv-00085-JMH Doc #: 7 Filed: 07/08/20 Page: 1 of 1 - Page ID#: 65



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION at PIKEVILLE

JULIUS LEE THOMAS,                      )
                                        )
      Plaintiff,                        )                  Civil No.
                                        )               7:20-CV-085-JMH
V.                                      )
                                        )
USP BIG SANDY PENITENTIARY,             )
                                        )                      JUDGMENT
      Defendant.                        )

                        ****     ****       ****        ****

     Consistent with the Memorandum Opinion and Order entered this

date, and pursuant to Rule 58 of the Federal Rules of Civil

Procedure, it is hereby ORDERED and ADJUDGED as follows:

     1)    Plaintiff’s      Complaint       [DE    1]    is     DISMISSED   WITHOUT

PREJUDICE;

     2)    This action is DISMISSED and STRICKEN from the Court’s

docket; and

     3)    This is a FINAL and APPEALABLE Judgment and there is no

just cause for delay.

     This 8th day of July, 2020.




                                        1
